Title: From Thomas Jefferson to John Rea, 2 March 1808
From: Jefferson, Thomas
To: Rea, John


                  
                     Washington Mar. 2. 1808. 
                  
                  
                      Drapery for the tops of 4. windows (no curtains being desired) somewhat in the stile here drawn.
                  Of crimson damask silk, lined with green and a yellow fringe. there are in the House of representatives 2. small prints with drapery in this style, which will give a just idea of what is desired. the architraves of the windows are exactly 6. feet from out to out.
                  Th: Jefferson asks the favor of mr Rea to furnish him with the above at any time within the course of the present month.
                  
                     . . ./ afterwards agreed they should be of other silk; and to forward them in a trunk from Phila. in a stage.
               